Moore, Associate Justice.
Justice. The only question presented for our consideration in this case is, Did the court err in sustaining a general demurrer to the original and amended petitions? And to this question we are clearly of opinion an affirmative answer only can be made. Indeed we are somewhat at a loss to perceive upon what view"-of the case the court based its judgment.
• The object of the suit was to annul and cancel a deed executed by .Adams and wife to Huffmaster, which pur*17ports to be an absolute deed of conveyance, (as they allege, of their homestead,) and if it cannot be annulled, then that it be held to be a mortgage, but not subject to foreclosure while the land remained their homestead, and that it be corrected, so as to include only that part of the land described.for which, according to the intention of the parties at the time it was executed, it was to have been given. The grounds upon which the plaintiffs claim the relief prayed for are fraud, misrepresentation, and deceit practised upon them by Huffmaster, whereby they were induced to execute the deed, the particulars-whereof are fully and specifically alleged and set forth in their original and amended petitions ; that the deed, though absolute in form, was in fact understood and intended by the parties at the time it was executed as a mortgage in favor of the grantee; mutual mistake as to the quantity of land included in the deed; want of consideration for the conveyance ; ignorance of the grantors as to its legal effect and of quantity of land inclosed in it; undue influence exerted over them by Huffmaster through his professional relationship; failure of Huffmaster to comply with the terms and stipulations of the agreement on his part, in considertion of which they were induced to execute the deed ; and that the intervenor purchased the land as Huffmaster’s property, with a full knowledge of all the facts, after the commencement of this suit, and without the payment of any reasonable or adequate consideration.
It would be an unprofitable consumption of time to cull from the petition and amended petitions the averments from which we deduce the foregoing summary of the grounds upon which the plaintiffs claim the relief they ask, or to comment upon them to show, if true, that they are sufficient to entitle the plaintiffs to the interposition and protection of the court. Plaintiffs’ grounds of action are presented elaborately and fully, and at the same time with more than ordinary force and perspicuity; and upon *18more than one of them, if supported by evidence, a judgment in their favor would be fully warranted.
The judgment is reversed and the cause remanded.
Reversed and remanded..